DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-5 are objected to but considered allowable.  Sedor is considered the closest prior art of record but fails to teach or suggest claimed invention.  Specifically, the feature of “a cassette configured to be installed in the cassette adapter and including at first protrusion on a first side of the cassette and a second protrusion on the first side of the cassette, wherein movement of the cassette to the front and the rear of the cassette adapter is prohibited by the first protrusion being disposed against the first tower and the second protrusion being disposed against the second tower” prohibits movement of the cassette, whereas Sedor uses latches that impede but permit movement of the cassette, i.e., when a cassette is inserted into the adapter as shown in Fig. 28A, or released and pulled out as shown in Fig. 27.  This feature, when considered in view of the rest of the limitations of the claim, is not taught or suggested by relevant prior art and considered non-obvious to a person of ordinary skill in the art.
Claims 6-8 are allowed as relevant prior art fails to teach or suggest further engaging a latch of the cassette adapter on the first mounting portion with a guide of the patch panel, when considered in view of the limitations of the base claim.
Conclusion

If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on (571)270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLIE Y PENG/               Primary Examiner, Art Unit 2883